DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ROBERT T. COLES,
                            Appellant,

                                    v.

                      MICHELLE APPLE COLES,
                             Appellee.

                              No. 4D18-1359

                          [February 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No.
FMCE09014312.

  Carla P. Lowry of Lowry at Law, P.A., Fort Lauderdale, for appellant.

  Ronald A. Luzim of Ronald A. Luzim, P.A., Coral Springs, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.